DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Salvia (US Patent 8444431 B1).
As per claim 1, La Salvia teaches an insulation piercing connector 100, comprising: an outer insulator 116B; a tap wire housing 132; a top housing 122, wherein the tap wire housing 132 and the top housing 122 removably connect; a bottom housing (lower member 114), wherein the top housing 122 and the bottom housing (lower member 114) form a central aperture (along 114B) for holding a power cable 12; and a contact (seen in figure 2, bellow 116D or 146D) configured to be housed within the top housing 122 in an assembled state (figure 1), the contact (seen in figure 2, bellow 116D or 146D) configured to electrically couple a tap wire 14 to the power cable 12, and wherein the tap wire 14 is configured to be routed through the outer insulator 116B, the tap wire housing 132, and the top housing 122 to couple with the contact (seen in figure 2, bellow 116D or 146D) within the top housing 122 in the assembled state (figure 1).
As per claim 2, La Salvia teaches an insulation piercing connector 100, further comprising: an inner insulator (along the lower unit middle portion of element 162) surrounding a first end of the contact (seen in figure 2, bellow 116D or 146D) while within the top housing 122 when the insulation piercing connector 100 is in an assembled state (figure 1).
As per claim 3, La Salvia teaches an insulation piercing connector 100, wherein the central aperture (along 114B) is formed by a top portion (along 162B) of the bottom housing (lower member 114) having a first concave portion (upper groove 114B) and a bottom portion (along bottom surface of upper member 114) of the top housing 122 having a second concave portion (lower groove 114B).
As per claim 4, La Salvia teaches an insulation piercing connector 100, wherein the contact (seen in figure 2, bellow 116D or 146D) is included in an insulation piercing assembly (figure 1), the insulation piercing assembly (figure 1) comprising the contact (seen in figure 2, bellow 116D or 146D), an adjustment screw (along 162 or 164), and a contact housing 122.
As per claim 5, La Salvia teaches an insulation piercing connector 100, wherein the contact (seen in figure 2, bellow 116D or 146D) is included in an integrated contact assembly 400 comprising a boss housing (along 14) and contact tines (along 14), wherein the boss housing (along 14) includes an aperture (along bottom surface of upper member 114) for receiving the tap wire 14 and a fastener opening 114C for receiving an adjustment screw (along 162 or 164).
As per claim 6, La Salvia teaches an insulation piercing connector 100, wherein the contact (seen in figure 2, bellow 116D or 146D) is secured directly to the tap wire 14.
As per claim 8, La Salvia teaches an insulation piercing connector 100, wherein the tap wire housing 132 includes a window opening (along 132) and the top housing 122 includes a snap-fit (along 132) configured to engage the window opening (along 132) to attach the top housing 122 to the tap wire housing 132.
As per claim 9, La Salvia teaches an insulation piercing connector 100, wherein the outer insulator 116B and the tap wire housing 132 friction fit together.
As per claim 10, La Salvia teaches an insulation piercing connector 100, wherein the tap wire housing 132 is one of opaque, transparent, or semi-transparent (see column 5, lines 17-30).
As per claim 11, La Salvia teaches an insulation piercing connector 100, further comprising: a support plate 116D including at least one cut out (along 162B); and at least one bolt 146A including a threaded portion (along 146A), wherein the at least one bolt 146A secures the support plate 116D to the bottom housing (lower member 114) by extending through the at least one cut out (along 162B) of the support plate 116D and through the bottom housing (lower member 114) to secure an attachment (along 122) to the top housing 122.
As per claim 12, La Salvia teaches an insulation piercing connector 100, further comprising: at least one washer 162C; and at least one hex nut 146D, wherein the at least one washer 162C and at least one hex nut 146D secure a top end (along 146A) of the at least one bolt 146A on the top housing 122.
As per claim 13, La Salvia teaches a method, of installing an insulation piercing connector 100, the method comprising: inserting a tap wire 14 through a top housing 122 and into a terminal housing 120 of an insulation piercing assembly (figure 1) housed within the top housing 122, wherein the insulation piercing assembly (figure 1) comprises at least one contact (seen in figure 2, bellow 116D or 146D); inserting a cable 14 between the top housing 122 and a bottom housing (lower member 114); and compressing the top housing 122 and the bottom housing (lower member 114) until the at least one contact (seen in figure 2, bellow 116D or 146D) included in the insulation piercing assembly (figure 1) contact (seen in figure 2, bellow 116D or 146D)s the cable 14.
As per claim 14, La Salvia teaches a method, wherein the tap wire 14 is inserted into the insulation piercing connector 100 in a vertical downward direction (along 14), towards a central aperture (along 114B).
As per claim 15, La Salvia teaches a method, wherein the insulation piercing assembly (figure 1) further comprises an adjustment screw (along 162 or 164) and a contact housing 122.
As per claim 16, La Salvia teaches a method, further comprising: positioning a support plate 116D on a surface (of lower member 114) of the bottom housing (lower member 114) so a cut out (along 162B) in the support plate 116D lines up to a corresponding opening (along lower member 114) 114C in the bottom housing (lower member 114); providing a bolt 146A through the cut out (along 162B) in the support plate 116D and the corresponding opening (along lower member 114) 114C in the bottom housing (lower member 114); further providing the bolt 146A through an opening 114C in the top housing 122; and securing the bottom housing (lower member 114) to the top housing 122 via at least the bolt 146A.
As per claim 17, La Salvia teaches a method, further comprising: placing the at least one contact (seen in figure 2, bellow 116D or 146D) within an inner insulator (along the lower unit middle portion of element 162) while the at least one contact (seen in figure 2, bellow 116D or 146D) is housed within the top housing 122 during an assembled state (figure 1).
As per claim 18, La Salvia teaches a method, wherein the top housing 122 and the bottom housing (lower member 114) form a central aperture (along 114B) for holding the cable 14.
As per claim 19, La Salvia teaches a method, further comprising: positioning an outer insulator 116B to cover at least a portion (along 122) of the top housing 122.
As per claim 20, La Salvia teaches a method, wherein the outer insulator 116B snap-fits (along 132) onto the top housing 122.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 7, The prior art does not disclose or suggest: wherein the outer insulator includes a socket opening and the tap wire housing includes a socket protrusion configured to engage the socket opening to attach the tap wire housing to the outer insulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831